United States Court of Appeals
                            F OR T HE D ISTRICT OF C OLUMBIA C IRCUIT
                                       ____________
No. 09-5331                                                     September Term 2009
                                                                          1:02-cv-00828-CKK
                                                         Filed On: July 7, 2010
Fawzi Khalid Abdullah Fahad Al Odah,
Detainee and Khaled Al Odah, Next friend of
Fawzi Khalid Abdullah Fahad Al Odah,

       Appellants

       v.

United States of America, et al.,

       Appellees


       BEFORE:       Sentelle, Chief Judge, and Rogers and Garland, Circuit Judges

                                         ORDER

        Upon consideration of the court’s order to show cause filed June 30, 2010,
directing appellees to show cause why the court’s opinion filed June 30, 2010, should
not be released with redactions of classified material only, and the response thereto;
the court’s order to show cause filed July 6, 2010, and the response thereto; and
appellees’ motion to modify the June 30, 2010 order to show cause, it is

       ORDERED that the orders to show cause be discharged. It is

      FURTHER ORDERED that the Clerk be directed to issue the public version of
the court’s opinion filed June 30, 2010, with the classified material redacted. It is

       FURTHER ORDERED that the motion to modify be dismissed as moot.


                                        Per Curiam


                                                             FOR THE COURT:
                                                             Mark J. Langer, Clerk

                                                    BY:      /s/
                                                             Michael C. McGrail
                                                             Deputy Clerk